AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

 

— ite —__REEIVED
UNITED STATES DISTRICT COUR ...... —— SERVED ow

COUNSEL/PARTIE
for the SOF RECORD

 

 

District of Nevada

JUL 18 2019

 

 

 

United States of America

CLERK US DISTRICT COURT
v.

Case Nopy3:19-jQSS7RIOBOF NEVADA

 

 

 

DEPUTY

EDWARD MONET KNIGHT
Defendant

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

Lloyd D. George United States Courthouse

 

 

333 Las Vegas Blvd., South |Courtroam No.: 3A
Las Vegas, NV 89101 :
George Foley, Jr., U.S. Magistrate Judge | Date and Time: July 19, 2019 at 3:00 p.m.

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: __ July 18, 2019

 

iY Lf Aik strate :

GEORGE FOLEY, JR., U.S. Magistrate Judge

Printed name and title
